NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        JUN 20 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 MINGHU CHE,                                       No.     14-70959

              Petitioner,                          Agency No. A099-763-749

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Minghu Che, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

      The agency found Che not credible based on inconsistencies between his

testimony and documentary evidence, and on his evasive and agitated demeanor

during the hearing. Substantial evidence supports the agency’s adverse credibility

determination. See id. at 1048 (adverse credibility determination reasonable under

the “totality of circumstances”). Che’s explanations do not compel a contrary

result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the absence of

credible testimony, Che’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      We lack jurisdiction to review Che’s CAT claim because he did not raise it

to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (no

jurisdiction over claims not presented below).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         2                                   14-70959